F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          May 17, 2007
                             FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                          Clerk of Court

    LA W REN CE L. K ELLY ,

                Plaintiff-Appellant,

    v.                                                    No. 06-3373
                                                   (D.C. No. 04-CV-4069-JAR)
    TO PEK A H O USIN G A U TH O RITY,                      (D . Kan.)

                Defendant-Appellee.



                              OR D ER AND JUDGM ENT *


Before BR ISC OE, SE YM OU R, and A ND ER SO N, Circuit Judges.




         Plaintiff Law rence L. Kelly, proceeding pro se, appeals the district court’s

order denying his motion to reopen his case against defendant Topeka Housing

Authority (Housing Authority). W e affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In 2004, M r. Kelly’s adult son was arrested and charged with drug-related

offenses that occurred near the apartment in which they both lived. Because of

the arrest and charges, the H ousing Authority stopped making his rent payments.

      In M r. Kelly’s subsequent suit against the Housing Authority, the district

court liberally construed his complaint to allege numerous causes of action, but

concluded that none stated a claim upon which relief could be granted. And on

appeal, w e affirmed the order of dismissal. Kelly v. Topeka Hous. Auth.,

No. 04-3448, 147 F. App’x 723 (10th Cir. Aug. 30, 2005).

      Nonetheless, in October, 2006, M r. Kelly filed a “M otion For Permission

To Reopen Case,” R., Doc. 37, in which he attempted to reassert the same claims

that were previously resolved by the district court and this court in Kelly. The

court denied the motion and this appeal followed.

      “The doctrine of res judicata, or claim preclusion, will prevent a party from

relitigating a legal claim that was or could have been the subject of a previously

issued final judgment.” M ACTEC, Inc. v. Gorelick, 427 F.3d 821, 831 (10th Cir.

2005), cert. denied, 126 S. Ct. 1622 (2006). M r. Kelly’s request to reopen his

previous lawsuit is barred by the doctrine of res judicata because: (1) there was

a final judgment on the merits of his earlier action; (2) there is an identity of




                                           -2-
parties; (3) there is an identity of claims; and (4) he had a full and fair

opportunity to litigate his claims. See id.

      The order of the district court denying the motion to reopen is AFFIRMED.


                                                       Entered for the Court


                                                       M ary Beck Briscoe
                                                       Circuit Judge




                                           -3-